LACOMBE, Circuit Judge.
The certificate of-the American ambassador that the papers “are properly and legally authenticated, so as to entitle them to be received in evidence for similar purposes by the tribunals of Great Britain,” is in proper form.
*459The only other question left is whether, accepting the documents as competent evidence, there was proof before the commissioner tending (o show that the prisoner had been guilty of tlie offense of embezzlement within the meaning of the treaty. Such proof there undoubtedly was. Persons in a position to know testified that he received cheeks from a Mr. Begg for money duo as market rent to the corporation of the city of Juiblin; that those cheeks, indorsed by Mm, either with his full name or his initials, were deposited in bank to the credit of the corporation; that the total deposits so made by him, including these checks, aggregated some £5,302, but: that the amount lie received for market rent, exclusive of the Begg checks was also £5,302, and that for £5,102 only did he account. Whether the amount thus unaccounted for, as testified to, was greater or less than the amount charged, is immaterial.
The old doctrine, that proceedings for the extradition of an alien are to be conducted with extreme technicality, has long since been abandoned. Tlie investigation before the commissioner is not to be treated as if it were a trial before a petit jury.
Writ dismissed, and prisoner remanded.